     Case 1:20-cv-00044-ACK-KJM Document 1-2 Filed 01/31/20 Page 1 of 2                                        PageID #: 41

+,' 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                 IRUWKH
                                                           District of Hawaii
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

  TRAVELERS PROPERTY CASUALTY COMPANY
               OF AMERICA
                              Plaintiff

                                 Y                                        &LYLO$FWLRQ1R
  FIRST SPECIALTY INSURANCE CORPORATION;
   EVEREST NATIONAL INSURANCE COMPANY
                             Defendant


                                                  SUMMONS IN A CIVIL ACTION

7R(Defendant’s name and address) FIRST SPECIALTY INSURANCE CORPORATION
                                          c/o Colin M. Hayashida, Insurance Commissioner
                                          Insurance Division, Dept of Commerce & Consumer Affairs
                                          State of Hawaii
                                          335 Merchant Street, Room 213
                                          Honolulu, Hawaii 96813


          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH Wesley H.H. Ching, Esq.
                                          Sheree Kon-Herrera, Esq.
                                          Fukunaga Matayoshi Ching & Kon-Herrera, LLP
                                          841 Bishop Street, Suite 1200
                                          Honolulu, Hawaii 96813


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                              CLERK OF COURT


'DWH
                                                                                        Signature of Clerk or Deputy Clerk
      Case 1:20-cv-00044-ACK-KJM Document 1-2 Filed 01/31/20 Page 2 of 2                                              PageID #: 42

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ(date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                    RQ(date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ(date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                    RQ(date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU(specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI           0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
